814 So. 2d 446 (2001)
William H. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-3126.
District Court of Appeal of Florida, Fourth District.
November 14, 2001.
*447 William H. Jones, Mayo, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
William H. Jones appeals the summary denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We agree with the many cases which have held that affirmative misadvice, regarding even collateral consequences of a plea, may form the basis for withdrawing the plea. See Watrous v. State, 793 So. 2d 6, 11 (Fla. 2d DCA 2001); Simmons v. State, 611 So. 2d 1250, 1251 (Fla. 2d DCA 1992); Ray v. State, 480 So. 2d 228, 229 (Fla. 2d DCA 1985); but see Collier v. State, 796 So. 2d 629 (Fla. 3d DCA 2001). We reverse and remand for further proceedings consistent with our decision in Smith v. State, 784 So. 2d 460 (Fla. 4th DCA 2000).
POLEN, C.J., STEVENSON and GROSS, JJ., concur.